Citation Nr: 1638658	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than tinea cruris, to include seborrheic dermatitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee ligament tear with limited motion and instability (left knee disability).

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from April 2010 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The April 2010 rating decision reopened the Veteran's claim for service connection for seborrheic dermatitis (claimed as skin rash) and denied the underlying service connection claim.  In August 2011 the Veteran presented testimony in a travel Board hearing before the undersigned; a copy of the transcript has been associated with the Veteran's record.  In a January 2014 Board decision the claim for service connection for seborrheic dermatitis (claimed as skin rash) was reopened, and the underlying claim was remanded for additional development.  The June 2015 rating decision declined to reopen the Veteran's claim for service connection for left knee disability.  

In August 2014 the Veteran expressed his disagreement with a July 2014 rating decision that denied entitlement to service connection for ischemic heart disease.  A statement of the case (SOC) has not been issued regarding this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability and entitlement to serviced connection for ischemic heart disease are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A skin disorder, other than tinea cruris, to include seborrheic dermatitis is not causally related to service or any incident of the Veteran's active service.


CONCLUSION OF LAW

A skin disorder, other than tinea cruris, to include seborrheic dermatitis was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for a skin disorder, to include notice of the information that he was responsible for providing; the evidence that VA would attempt to obtain; and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA skin diseases examinations in October 2001 (February and May 2002 addenda), February 2007, December 2009, and March 2014.  The Board finds that collectively the VA examinations are adequate to adjudicate the claim addressed on the merits.  The March 2014 VA examination report, however, is the more probative of the reports as it notes necessary findings, and the examiner expressed familiarity with the record/the Veteran's medical history, as well as provides a thorough rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During August 2011 hearing, the undersigned identified the issues on appeal, noted the elements necessary to substantiate the claims, and identified evidence that could assist in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged. The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) was satisfied.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases (listed in 38 C.F.R. § 3.309(a)) may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  In this case, the Veteran has not been diagnosed with a chronic disease.  Thus, service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not for consideration for the Veteran's skin disorder, other than tinea cruris, to include seborrheic dermatitis.  

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends, in essence, that he is entitled to service connection for skin disorders, other than tinea cruris (Veteran is already service-connected for tinea cruris), to include seborrheic dermatitis, which he asserts began in service.  He states that skin conditions have been present since his service in Thailand.  In a hearing associated with an earlier claim, from February 2003, his mother testified that she recalled him complaining of a skin problem all over his body in his letters he sent home while on duty in Thailand.  She also recalled that he visited the VA medical center and received treatment for his rash in 1971 and 1972.  The rash was on his legs, arms, stomach, and chest.  He experienced itching and skin breakouts and oozing bumps.  He treated with creams and shampoos, and he bought a suntan bed.  He contends that he treated the rash by himself following his initial contact with the VA medical center in 1971 and 1972, and he only recently again started seeking treatment with VA.

STRs show that in May 1970 he was treated for warts on the toes and for impetigo in June 1970.  He was treated for venereal warts in July and August 1970.  On his separation physical examination, he complained of no skin problems, and no skin abnormalities were noted.  There was no treatment or diagnosis of seborrheic dermatitis in service.

Postservice treatment records include VA treatment and examination reports.  Records from Lexington VA medical center show no specific treatment for seborrheic dermatitis.  Two reports from that medical center, dated in August 2001 and August 2002 respectively, show that medical center had no records in storage for the Veteran from 1971 to 1972.  

On October 2001 VA skin diseases examination, the Veteran reported he had a rash on his chest since 1971.  He reported ongoing problems with a rash on the chest, face and scalp.  Examination showed a mild erythema and scaling in the scalp and to a lesser degree on his medial eyebrows and nasolabial folds.  Similar scaling and patchy erythema were present on the chest with some depigmentation.  It was hard to tell if the depigmentation was significant due to the erythema and ultraviolet injury.  There were focal areas of hypopigmentation commonly associated with ultraviolet radiation and solar radiation on the arms and trunk.  The diagnosis was seborrheic dermatitis of the scalp, chest and face.  The examiner opined that the dermatitis was not at least as likely as not present in service due to the Veteran's age and because of the commonality of these mild skin disorders.  The RO attempted to clarify the opinion rendered during the October 2001 examination.  In an undated written statement on the bottom of a printed request, the same examiner stated that it was at least as likely as not that the Veteran developed seborrheic dermatitis while in the military on active duty.  

However, in an addendum dated in February 2002, that same examiner opined it was unlikely that the Veteran's seborrheic dermatitis of the face, scalp, and chest were caused by military service experience.  He indicated he had again reviewed the Veteran's STRs.  The examiner noted there was no record of the Veteran having a rash on the scalp, face or chest compatible with seborrheic dermatitis.  In May 1970 he had "very small warts on toes."  In June 1970 he had "adult impetigo" (no body area mentioned), treated with "Pen V & Neosporin."  He supposedly had venereal warts diagnosed in Thailand in May 1970.  He was evaluated and/or treated with Podophyllin 6 times between June and December 1970.  In September 1970 he had a "groin rash" (in addition to his genital warts) and was given Tinactin for the rash.  The examiner opined it was unlikely that the Veteran's seborrheic dermatitis of the face, scalp, and chest were caused by military service experience.  

In May 2002, the examiner issued another addendum.  In the addendum, he stated that his addendum dictated February 27, 2002, still stands.  He stated there was nothing to add, "except that there is no evidence that the patient's skin problems are due to anything that 'might have been of the foliage or from the air' in the Vietnam War or in Korea."  

On February 2007 VA skin disease examination, the Veteran reported that tinea corporis/rash developed while he served in the Republic of Vietnam.  He had been treated for the skin disease within 12 months of the date of the examination.  The diagnosis was tinea corporis.  The Board notes that the Veteran's diagnosed skin disorders are not on the list of diseases presumptively associated with Agent Orange exposure in Vietnam. See 38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).  Thus, service connection for the claimed skin disorders based on herbicide exposure in service is not warranted on a presumptive basis.

On December 2009 VA skin disease examination, the Veteran reported that he was treated in service for a fungal rash of the chest and had been treated off and on since service.  He was treated for seborrheic dermatitis, fungal rash, within the past 12 month.  The diagnoses were tinea corporis and seborrheic dermatitis.

On March 2014 VA skin diseases examination, the Veteran reported episodes of impetigo-adult onset in the service.  This impetigo was on the chest.  The Veteran was treated at the time with ani-fungal and topical antibiotic as well as PCN [penicillin], which resolved the impetigo (the Veteran later became allergic to PCN).  The Veteran reported that in 1973-1974 the rash started showing up under his abdomen (lower 2 quadrants) as well as his forearms, right worse than left at that time.  He went to a private dermatologist and had "light treatments" to forearms, chest and abdomen, which cleared up the rash well; this was in mid to late 1970's.  He has not been admitted to hospital for the impetigo, seborrheic keratosis or other skin disorders other than MRSA [methicillin-resistant Staphylococcus aureus] infection that is likely from his back surgery in 1999.  He reports having MRSA now every 2 years where he receives IV [intravenous] antibiotics.  After the IV antibiotic treatments, however, his chest "rash" disappears for many months and then returns after many months to the triangular region between his neck and upper sternum.  The Veteran stated currently it is gone since he is on doxycycline and states his "impetigo" is gone but may come back.  

The examiner noted there is currently no evidence of impetigo on his chest.  Veteran is currently being seen by VAMC dermatology clinic since 2008 and he has received therapy for his actinic keratosis of his ears and face which he understands are from sun-exposure as well as had some lesions (possible seborrheic keratosis) removed from hand and arm areas.

The diagnoses upon examination were no evidence of impetigo, chest, actinic keratosis, seborrheic keratosis, compound Nevi's, tinea cruris, and cherry angiomata.  The examiner noted that the Veteran's skin disorders did not impact his ability to work.  The examiner opined that the Veteran's skin disorders are less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the Veteran had 4 visits to a VA Medical Center's (VAMC) dermatology clinic between September 16, 2008 and October 30, 2013.  The Veteran's current skin disorders are actinic keratosis, nevi and lentigenes and cherry angiomata.  The dermatologist did not diagnose tinea corporis or tinea cruris at this time.  There was no evidence of impetigo on the chest at the time of the current examination or the dermatology examinations as recent as October 2013.  The etiology of actinic keratosis was more likely than not (50 percent probability) prolonged sun exposure and not military service connected.  The etiology of nevi and lentigenes are genetic mechanisms and are not military service connected.  The cherry angiomata etiology is most likely a cutaneous vascular lesion associated with the Veteran's diagnosis of Wegener's vasculitis and is not military service connected either.  The Veteran has no current evidence or diagnosis of either impetigo, tinea corporis or seborrheic dermatitis on examination, therefore it is less likely than not (less than 50 percent probability) related to the original diagnosis in service of impetigo/tinea corporis/seborrheic dermatitis.  The examiner sympathetically agrees that the Veteran had skin issues in the military during hot jungle conditions and the claim of adult onset of impetigo/fungal skin conditions such as seborrheic dermatitis are consistent with military hot humid jungle/tropical environments.  The Veteran's statement that light treatments helped his rash are consistent as well as the UV [ultraviolet] light would kill the fungal/bacterial microbes that cause impetigo/tinea/seborrheic dermatitis.  However the Veteran's current skin disorders are diagnosed and treated by specialty clinic with multiple dermatologists from 2008 to 2013, and therefore it is expert medical knowledge that the Veteran's skin manifestations "ARE OF DIFFERENT DIAGNOSIS AS WELL AS ETIOLOGIES" from his contention that his skin rash is adult impetigo from military service.  They are quite simply different rashes.  

On review, with the exception of the isolated treatment for impetigo in 1970 and for warts and venereal warts, there is no indication of treatment for a chronic skin disorder in service or for years following service.  No chronic condition was shown in service.  The in-service skin problems were clearly acute and transitory, resolving with treatment, because the Veteran had no skin-related complaints upon separation from service, and clinical evaluation of the skin was normal at separation.  Despite the Veteran's contentions and the lay testimony of his mother's recollections, there is no record of treatment or findings of a chronic skin disorder, including seborrheic dermatitis until 2008, approximately 37 years following service.  Such a lengthy interval between service and the earliest postservice clinical documentation of treatment for a skin disorder is of itself a factor for consideration against a finding of service connection for such disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, though the Veteran has urged he has seborrheic dermatitis/skin disorder related to service, there is no record of chronic disability or continuous treatment in the service record.  

Furthermore, the Board finds that there is no persuasive supporting medical opinion that the Veteran has a skin disease that is causally related to service.  The examiners who rendered the medical opinions of record each essentially noted that the Veteran's skin disorders are less likely than not incurred in or caused by an inservice injury, event or illness.  The Board finds that the March 2014 VA examination report is the more probative report and adequate for rating purposes; it reflects familiarity with the record and the opinion offered is accompanied by a rationale that cites to relevant facts of record.  Moreover, the examiner discussed alternative etiologies for the Veteran's current skin disorders.  See Barr, 21 Vet. App. at 312.

Notably, while the October 2001 VA examiner noted that it was at least as likely as not that the Veteran developed seborrheic dermatitis while in the military on active duty, he later retracted that statement, upon further review of the Veteran's record, and opined that it was unlikely that the Veteran's seborrheic dermatitis of the face, scalp, and chest were caused by military service experience.  

In that regard, there is no continuity of symptomatology, given the lack of ongoing treatment of any relevant diagnosed condition for many years after service.  There is no finding of a current disability that is related to service despite the Veteran's assertions.  With the exception of the isolated favorable opinion from the VA examiner, which the Board finds unpersuasive in the face of the unfavorable opinion by the same examiner, and by the March 2014 examiner, the only evidence of a relationship between a skin disorder and service is the Veteran's contentions and the other lay testimony.  The medical evidence is against the claim.  

The Veteran is competent to describe the symptoms that he experienced during and since service, especially since lay observation is competent to identify the presence of a skin disorder.  See Layno, 6 Vet. App. at 470.  For this reason, his mother's testimony as to observing the presence of a rash on the Veteran's chest in the early 1970s is also competent evidence.  However, this does not necessarily mean that there is a medical relationship between the skin symptoms observed by the Veteran and his mother and a specific current diagnosis.   The determination that certain skin findings represent a particular diagnosis is a complex medical question that is the province of medical providers, not lay witnesses.  See Jandreau, 492 F. 3d 1372, 1376.  In this case, the Veteran's statements and those of his mother are without significant probative value in regard to the issue at hand, as neither the Veteran nor his mother possess the medical training or expertise needed to render a competent opinion as to diagnosis or medical causation.  This lay evidence is thus of far less probative value than the aforementioned medical opinions.    

Consequently, the preponderance of the evidence is against the claim of service connection for such disability.  The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue.  That doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the Veteran's claim, it must be denied.  




ORDER

Entitlement to service connection for a skin disorder, other than tinea cruris, to include seborrheic dermatitis, is denied.


REMAND

In his December 2015 Substantive Appeal (VA Form 9) the Veteran indicated that he wished to have a Board hearing by live videoconference at a local VA office scheduled in the matter of a petition to reopen a claim of entitlement to service connection for left knee disability.  It appears the RO has not scheduled the Veteran for such hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 and 38 C.F.R. §§ 20.703, 20.704 (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules videoconference hearings, a remand of this matter to the RO for the requested hearing is warranted.

In August 2014 the Veteran expressed his disagreement with the July 2014 rating decision that denied entitlement to service connection for ischemic heart disease.  The RO has not issued an SOC regarding this matter.  In Manlincon, supra, the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the RO so that an SOC may be issued.  Accordingly, the issue of entitlement to service connection for ischemic heart disease must be remanded so that the RO may issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a videoconference hearing at the local RO regarding the matter of a petition to reopen a claim of entitlement to service connection for left knee disability.  The Veteran and his representative should be notified of the date and time of the scheduled hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

2.  Issue an SOC and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for ischemic heart disease.  In the notice and SOC, remind the Veteran that a timely substantive appeal must be filed if the claim is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as the claim for service connection for ischemic heart disease, return the claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


